Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,622,243. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the patent claim a first (1st) inventive concept to a pedestal for a substrate processing system comprising combined features at least of a pedestal body including a substrate-facing surface and an annular notch around a radially outer edge thereof; an annular band arranged on the substrate-facing surface that is configured to support a radially outer edge of a substrate; and a cavity that is defined in the substrate-facing surface of the pedestal body and that is located radially inside of the annular band, wherein the cavity creates a volume between a bottom surface of the substrate and the substrate-facing surface of the pedestal body; a plurality of vents passing through the pedestal body and in fluid communication with the cavity to equalize pressure on opposing faces of the substrate during processing; and a ring that is separate from the pedestal body and that is arranged in the annular notch on the pedestal body, wherein a bottom surface of the ring lies below a bottom surface of nd) inventive concept to a substrate processing system comprising combined features of a processing chamber, the pedestal as set forth in the first inventive concept arranged in the processing chamber, and an RF generator arranged in the processing chamber.   Further, both the present application and the patent claim a third  (3rd) inventive concept to a pedestal for a substrate processing system comprising combined features at least of a pedestal body including a substrate-facing surface; an annular band arranged on the substrate-facing surface that is configured to support a radially outer edge of a substrate; and a cavity that is defined in the substrate-facing surface of the pedestal body and that is located radially inside of the annular band, wherein the cavity creates a volume between a bottom surface of the substrate and the substrate-facing surface of the pedestal body; a plurality of vents passing through the pedestal body and in fluid communication with the cavity to equalize pressure on opposing faces of the substrate during processing; and a ring that is separate from the pedestal body and that is arranged radially outside of the substrate and the annular band on the pedestal body, wherein a top surface of the ring is arranged above a top surface of the substrate.  Finally, both the present application and the patent claim a fourth (4th) inventive concept to a pedestal for a substrate processing system comprising combined features at least of a pedestal body including a substrate-facing surface; an annular band arranged on the substrate-facing surface that is configured to support a substrate; and a cavity that is defined in the substrate-facing surface of the pedestal body and that is located radially inside of the annular band, wherein the cavity creates a volume between a bottom surface of the substrate and the substrate-facing surface of the pedestal body; a plurality of vents passing through the pedestal body and in fluid communication with the cavity to equalize pressure on opposing faces of the 

Response to Arguments
Applicant’s arguments, filed 12/17/21, with respect to all previously applied 103 rejections have been fully considered and are persuasive.  The 103 rejection of claims 1-24 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/23/2022